Citation Nr: 0003205	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  95-32 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) claimed as secondary to full-body 
exposure to mustard gas.

2.  Entitlement to service connection for coronary artery 
disease (CAD) with hypertension claimed as secondary to full-
body exposure to mustard gas.

3.  Entitlement to service connection for sleep apnea claimed 
as secondary to full-body exposure to mustard gas.

4.  Entitlement to service connection for anaphylaxis claimed 
as secondary to full-body exposure to mustard gas.

5.  Entitlement to service connection for 
hypercholesterolemia claimed as secondary to full-body 
exposure to mustard gas.

6.  Entitlement to service connection for chronic bronchitis 
claimed as secondary to full-body exposure to mustard gas.

7.  Entitlement to service connection for 
keratitis/conjunctivitis claimed as secondary to full-body 
exposure to mustard gas.

8.  Entitlement to service connection for scar formation 
(claimed as a skin condition) claimed as secondary to full-
body exposure to mustard gas.

9.  Entitlement to service connection for a psychological 
disorder claimed as secondary to full-body exposure to 
mustard gas.

10.  Entitlement to service connection for prostatitis 
claimed as secondary to full-body exposure to mustard gas.


REPRESENTATION

Appellant represented by:	Mark L. Bellamy, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

William L. Pine, Counsel



INTRODUCTION

The appellant had active service from November 1944 to May 
1945, June 1945 to May 1946, July to November 1950, and 
November 1950 to January 1952.

This appeal is from a March 1995 rating decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  The RO initially denied several of the 
claims at issue on the merits and others as not well 
grounded, and so stated the issues on the statement of the 
case (SOC).  Subsequently, two supplemental SOCs stated each 
of the issues as whether the individual claim was well 
grounded.  Whereas determination whether a claim is well 
grounded is part of virtually every appellate decision on 
entitlement to service connection, the Board has stated as 
the issues in this case the underlying substantive issue in 
each claim.

The Board rendered a decision in this case in March 1998.  In 
March 1999 the United States Court of Appeals for Veterans 
Claims (Court) granted the appellant's unopposed motion to 
vacate the March 1998 decision and remand to the Board.  This 
remand to the RO is pursuant to the Court's order and in 
consideration of the appellant's motion to vacate and remand 
the Board's March 1998 decision.


REMAND

Until the veteran presents a well-grounded claim for service 
connection, VA has no duty to assist him in developing facts 
pertinent to his claims, including providing him a medical 
examination at VA expense.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.326(a) (1999) (VA examination will be 
authorized where there is a well-grounded claim for 
compensation); see Grivois v. Brown, 6 Vet. App. 136, 139-40 
(1994) (noting that "implausible claims should not consume 
the limited resources of the VA and force into even greater 
backlog and delay those claims which . . . require 
adjudication"); see also Slater v. Brown, 9 Vet. App. 240, 
243-244 (1996).  See also, Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 2348 (1998); Morton v. 
West, 12 Vet. App. 477 (1999).  "[U]nder section 5107, 
absent the submission and establishment of a well-grounded 
claim, the Secretary cannot undertake to assist a veteran in 
developing facts pertinent to his or her claim."  Morton, 12 
Vet. App. at 486.

However, where an application for VA benefits is incomplete, 
VA should inform the claimant of the evidence necessary to 
complete the application.  38 U.S.C.A. § 5103(a) (West 1991).  
The United States Court of Veterans Appeals (Court) has held 
that this includes a duty to specifically notify claimants of 
the need to provide evidence relating to medical causation 
where the claimant has made statements indicating the 
existence of evidence that might, if true, make the claim 
plausible.  See Graves v. Brown, 8 Vet. App. 522 (1996); 
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  

In a statement of April 1996 the appellant mentioned three 
officers who were his superiors at Camp Livingston, 
Louisiana, in 1945.  He also provided a copy of an extract of 
special orders dated 22 May 1945 containing the full names of 
two officers and the last name and rank of another.  The 
appellant's attorney has alleged that these three named 
officers had personal knowledge of mustard gas testing 
involving the veteran at Camp Livingston.  Although the RO 
has previously provided the veteran's statement and 
supporting documentation containing the names of the officers 
to the U.S. Army Chemical and Biological Defense Command and 
has been advised that there are no records of any full-body 
mustard agent testing at Camp Livingston, the veteran should 
be told of the importance of presenting any corroboration 
from the named officers in support of his claim.  
Additionally, if the veteran requests VA assistance in 
locating said officers, the RO should provide such assistance 
as it may, consistent with its responsibility to protect the 
privacy of said individuals.

Additionally, the appellant identified by name and address a 
person who in 1996 was seeking to locate certain other 
persons alleged to have participated in mustard gas testing 
at the same time and place as the appellant alleges he did.  
The veteran should be advised of the importance of submitting 
any information from that individual that may corroborate his 
allegation of exposure to full body mustard agent testing at 
Camp Livingston in 1945.

The appellant has also stated that he signed a document in 
April or May 1945 promising to keep secret his participation 
in training that he alleges included exposure to mustard gas.  
The RO should search for that document by requesting 
personnel records of the appellant and unit histories or 
other historical records of the appellant's unit for the 
pertinent period.

The appellant must predicate his claim for compensation for 
disabilities he alleges he has on competent medical evidence 
he has those disabilities.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995)(citations omitted) aff'd 78 F.3d 604 (Fed. Cir. 
1996) (Table).  He testified in November 1997 to the effect 
that Dr. Cvitkovich, his pulmonologist, had stated that 
exposure to mustard gas could explain his respiratory 
condition.  Consistent with 38 U.S.C.A. § 5103, the appellant 
should provide a statement from Dr. Cvitkovich corroborating 
his November 1997 testimony.  He should also provide medical 
records showing current diagnoses of anaphylaxis, chronic 
bronchitis, chronic keratitis/conjunctivitis, a psychological 
disorder, and prostatitis.

Accordingly, the case is REMANDED for the following action:

1.  Tell the appellant of the importance 
to his claim of corroborating statements 
from any of the individuals he named in 
his April 1996 statement as being 
superior officers with knowledge of 
mustard gas testing at Camp Livingston in 
May 1945.  The statements should either 
confirm or deny the appellant's report of 
(a) the fact of full-body mustard gas 
training, testing or experiments on human 
subjects at Camp Livingston, Louisiana, 
in or about May 1945, and (b) the 
appellant's participation in such 
training, testing or experiments.  Ask 
the appellant to provide as much 
identifying information about the 
individuals as he may have, to include 
the first name of the named colonel.  
Notify the appellant that VA will forward 
a message from him to the named 
individuals, if the RO is able to locate 
an address.  Ask the appellant to write a 
message to each individual he wishes to 
contact, placing it in an unsealed, 
stamped envelope.  If the RO is able to 
locate an address for any of the named 
individuals, the RO should seal the 
envelope and address it to the named 
individual.  Advise the appellant that it 
will be up to the individual to contact 
the appellant, and that it will be up to 
the appellant to provide any 
corroborating information he may receive 
from any of the named individuals.  The 
RO should notify the appellant whether it 
has forwarded any of his letters or not, 
although care should be taken that any 
personal information concerning any of 
the named individuals should not be 
associated with the appellant's claims 
file without the consent of the named 
individuals.  Notify the appellant also 
of a reasonable time within which any 
corroborating information should be 
received.  

Associate any corroborating information 
obtained with the claims folder.

2.  Tell the appellant that he should 
provide any corroborating information he 
has from the individual named in the 
appellant's April 1996 letter as someone 
who was attempting to locate eye 
witnesses to mustard gas testing at Camp 
Livingston, Louisiana, in May 1945.  Give 
him a reasonable period of time to 
provide the information.  Associate any 
information obtained with the claims 
folder.

3.  Conduct a search for a document 
signed by the appellant in April or May 
1945 showing his agreement to keep secret 
his participation in certain training 
exercise in April or May 1945.  The 
search should include, but need not be 
limited to, requests for the following 
from the appropriate repositories of Army 
records: The appellant's service 
personnel records; unit records or 
histories for Company C, 136th Infantry 
Training Battalion, 34th Infantry 
Training Regiment (rifle), Infantry 
Replacement Training Center, Camp 
Livingston, Louisiana, for April and May 
1945.

4.  Request the appellant to provide a 
statement from Dr. Cvitkovich expressing 
the doctor's professional opinion about 
the probability of a relationship between 
any current diagnosis of the appellant 
known to him and exposure to mustard gas 
in 1945.  Also request the appellant to 
provide medical records showing a current 
diagnosis of anaphylaxis as an ongoing 
condition, chronic bronchitis, chronic 
keratitis/conjunctivitis, a psychological 
disorder, or prostatitis.

5.  Tell the appellant that his medical 
records from all private care providers 
who have given him treatment for any of 
the claimed conditions are important to 
his claim.  Give him an appropriate 
period of time within which to provide 
copies of all private treatment records 
reflecting diagnosis or treatment for the 
claimed conditions.  Associate all 
treatment records received with the 
claims file.  Notify the veteran and his 
representative of the veteran's ultimate 
responsibility to submit such evidence in 
connection with his claim.  38 C.F.R. 
§ 3.159 (1999).

6.  Ask the veteran whether he has 
received any VA treatment for any 
condition in issue from 1994 to the 
present.  If the veteran indicates such 
treatment, obtain and associate with the 
claims file all such VA treatment 
records.

7.  After the above development has been 
completed and a reasonable time permitted 
for response by the appellant to any 
request for records or information, 
review the claims and determine whether 
any claim at issue is plausible.  If, and 
only if, any claim is determined to be 
plausible, undertake such development as 
may be indicated, to include according 
the appellant an appropriate VA 
examination or examinations.  

8.  Thereafter, personnel of the 
originating agency shall readjudicate the 
claims at issue, and determine whether 
the appellant's claim, or any part of it, 
may now be allowed.  If none may, provide 
the appellant and his representative an 
appropriate supplemental statement of the 
case and allow an appropriate period to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




